81121: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-21976: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81121


Short Caption:ENDO HEALTH SOLUTIONS, INC. VS. DIST. CT. (CITY OF RENO)Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1801895Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Parraguirre, PickeringCase Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:01/05/2021 at 10:00 AMOral Argument Location:Las Vegas


Submission Date:01/05/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


PetitionerActavis Pharma, Inc.Brian M. Ercole
							(Morgan, Lewis & Bockius LLP/Miami)
						Philip M. Hymanson
							(Hymanson & Hymanson)
						Collie F. James, IV
							(Morgan, Lewis & Bockius/Costa Mesa CA)
						Steven A. Reed
							(Morgan, Lewis & Bockius LLP/Philadelphia)
						Adam D. Teitcher
							(Morgan, Lewis & Bockius/Costa Mesa CA)
						


PetitionerAllergan Finance, LLCMax E. Corrick
							(Olson, Cannon, Gormley, & Stoberski)
						


PetitionerAllergan USA, Inc.Max E. Corrick
							(Olson, Cannon, Gormley, & Stoberski)
						


PetitionerAmerisourcebergen Drug CorporationKatie L. Cannata
							(Semenza Kircher Rickard)
						Sarah B. Johansen
							(Reed Smith LLP/Los Angeles)
						Christopher D. Kircher
							(Semenza Kircher Rickard)
						Jarrod L. Rickard
							(Semenza Kircher Rickard)
						Lawrence J. Semenza, III
							(Semenza Kircher Rickard)
						Rachel B. Weil
							(Reed Smith LLP/Philadelphia)
						


PetitionerCardinal Health, Inc.Joseph S. Bushur
							(Williams & Connolly LLP)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						J. Christopher Jorgensen
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Suzanne Marguerite Salgado
							(Williams & Connolly LLP)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


PetitionerCardinal Health 108 LLCJoseph S. Bushur
							(Williams & Connolly LLP)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						J. Christopher Jorgensen
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Suzanne Marguerite Salgado
							(Williams & Connolly LLP)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


PetitionerCardinal Health 6 Inc.Joseph S. Bushur
							(Williams & Connolly LLP)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						J. Christopher Jorgensen
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Suzanne Marguerite Salgado
							(Williams & Connolly LLP)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


PetitionerCardinal Health Technologies LLCJoseph S. Bushur
							(Williams & Connolly LLP)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						J. Christopher Jorgensen
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Suzanne Marguerite Salgado
							(Williams & Connolly LLP)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


PetitionerCephalon, Inc.Brian M. Ercole
							(Morgan, Lewis & Bockius LLP/Miami)
						Philip M. Hymanson
							(Hymanson & Hymanson)
						Collie F. James, IV
							(Morgan, Lewis & Bockius/Costa Mesa CA)
						Steven A. Reed
							(Morgan, Lewis & Bockius LLP/Philadelphia)
						Adam D. Teitcher
							(Morgan, Lewis & Bockius/Costa Mesa CA)
						


PetitionerEndo Health Solutions, Inc.John D. Lombardo
							(Arnold & Porter Kaye Scholer LLP/Los Angeles)
						Pat Lundvall
							(McDonald Carano LLP/Las Vegas)
						Jake R. Miller
							(Arnold & Porter Kaye Scholer LLP/Los Angeles)
						Amanda C. Yen
							(McDonald Carano LLP/Las Vegas)
						


PetitionerEndo Pharmaceuticals Inc.John D. Lombardo
							(Arnold & Porter Kaye Scholer LLP/Los Angeles)
						Pat Lundvall
							(McDonald Carano LLP/Las Vegas)
						Jake R. Miller
							(Arnold & Porter Kaye Scholer LLP/Los Angeles)
						Amanda C. Yen
							(McDonald Carano LLP/Las Vegas)
						


PetitionerMcKesson CorporationSteve L. Morris
							(Morris Law Group)
						Nathan E. Shafroth
							(Covington & Burling LLP/San Francisco)
						Rosa Solis-Rainey
							(Morris Law Group)
						


PetitionerTeva Pharmaceuticals USA, Inc.Brian M. Ercole
							(Morgan, Lewis & Bockius LLP/Miami)
						Philip M. Hymanson
							(Hymanson & Hymanson)
						Collie F. James, IV
							(Morgan, Lewis & Bockius/Costa Mesa CA)
						Steven A. Reed
							(Morgan, Lewis & Bockius LLP/Philadelphia)
						Adam D. Teitcher
							(Morgan, Lewis & Bockius/Costa Mesa CA)
						


PetitionerWatson Laboratories, Inc.Brian M. Ercole
							(Morgan, Lewis & Bockius LLP/Miami)
						Philip M. Hymanson
							(Hymanson & Hymanson)
						Collie F. James, IV
							(Morgan, Lewis & Bockius/Costa Mesa CA)
						Steven A. Reed
							(Morgan, Lewis & Bockius LLP/Philadelphia)
						Adam D. Teitcher
							(Morgan, Lewis & Bockius/Costa Mesa CA)
						


PetitionerWatson Pharma, Inc.


PetitionerWatson Pharmaceuticals, Inc.


Real Party in InterestCity of RenoRobert M. Adams
							(Eglet Adams)
						Bill Bradley
							(Bradley Drendel & Jeanney)
						Cassandra S. Cummings
							(Eglet Adams)
						Robert T. Eglet
							(Eglet Adams)
						Richard K. Hy
							(Eglet Adams)
						


RespondentBarry L. Breslow


RespondentThe Second Judicial District Court of the State of Nevada, in and for the County of Washoe





Docket Entries


DateTypeDescriptionPending?Document


05/04/2020Filing FeeFiling fee paid. E-Payment $250.00 from Pat Lundvall. (SC)


05/04/2020Petition/WritFiled Petition for Writ of Mandamus. (SC)20-16735




05/04/2020OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Law Firms. (SC)


05/04/2020OtherChief Justice Kristina Pickering disqualified from participation in this matter. Disqualification Reason: Law Firms. (SC)


05/04/2020AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)20-16736




05/04/2020AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)20-16737




05/04/2020AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)20-16738




05/04/2020AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)20-16739




05/04/2020AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)20-16740




05/04/2020AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)20-16741




05/04/2020AppendixFiled Appendix to Petition for Writ - Volume 7. (SC)20-16742




05/04/2020AppendixFiled Appendix to Petition for Writ - Volume 8. (SC)20-16743




05/04/2020AppendixFiled Appendix to Petition for Writ - Volume 9. (SC)20-16744




05/04/2020AppendixFiled Appendix to Petition for Writ - Volume 10. (SC)20-16745




05/04/2020AppendixFiled Appendix to Petition for Writ - Volume 11. (SC)20-16746




05/04/2020AppendixFiled Appendix to Petition for Writ - Volume 12. (SC)20-16747




05/04/2020AppendixFiled Appendix to Petition for Writ - Volume 13. (SC)20-16749




05/04/2020AppendixFiled Appendix to Petition for Writ - Volume 14. (SC)20-16750




05/04/2020AppendixFiled Appendix to Petition for Writ - Volume 15. (SC)20-16751




05/04/2020AppendixFiled Appendix to Petition for Writ - Volume 16. (SC)20-16752




05/04/2020AppendixFiled Appendix to Petition for Writ - Volume 17. (SC)20-16753




05/04/2020AppendixFiled Appendix to Petition for Writ - Volume 18. (SC)20-16754




05/04/2020AppendixFiled Appendix to Petition for Writ - Volume 19. (SC)20-16755




05/04/2020AppendixFiled Appendix to Petition for Writ - Volume 20. (SC)20-16756




05/04/2020AppendixFiled Appendix to Petition for Writ - Volume 21. (SC)20-16757




05/05/2020Notice/IncomingFiled Supplemental Rule 26.1 Disclosure for Petition for Writ of Mandamus. (SC)20-16860




05/05/2020Notice/IncomingFiled Supplemental Rule 26.1 Disclosure for Petition for Writ of Mandamus. (SC)20-16969




05/28/2020Order/ProceduralFiled Order Directing Answer. Real Party in Interest's Answer to Petition for Writ due: 28 days. Petitioners shall have 14 days from service of the answer to file and serve any reply. (SC).20-20210




06/25/2020Petition/WritFiled Real Party in Interest City of Reno's Answer to the Petition for the Writ of Mandamus. (SC).20-23597




06/25/2020AppendixFiled Real Party in Interest City of Reno's Appendix- Volume I. (SC).20-23605




07/02/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Petitioners Endo Health Solutions, Inc. and Endo Pharmaceuticals Inc. shall have until July 23, 2020, to file and serve their reply in support of petition for writ of mandamus.  (SC)20-24606




07/23/2020Petition/WritFiled Petitioners Reply in Support of Petition for Writ of Mandamus. (SC).20-26950




09/18/2020Notice/IncomingFiled Petitioners' Notice of Supplemental Developments Regarding Petition for Writ of Mandamus. (SC)20-34461




10/12/2020Notice/IncomingFiled Petitioner Mallinckrodt LLC's Notice of Suggestion of Pendency of Bankruptcy and Automatic Stay of Proceeding. (SC)20-37408




11/04/2020Order/ProceduralFiled Order Partially Dismissing Petition. "We thus dismiss this petition as it pertains to Mallinckrodt, LLC." SNP20 - MG/LS/AS. (SC)20-40226




12/03/2020Order/ProceduralFiled Order Scheduling Oral Argument. This matter is scheduled for oral argument on January 5, 2021, at 10:00 a.m. The argument will be videoconferenced. The argument shall be limited to 40 minutes. The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability. In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection. Within 14 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s). The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov. The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument. (SC)20-43873




12/21/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-46137




01/05/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 81121. (SC)


01/25/2021Order/ProceduralFiled Order Directing Supplemental Briefing. We conclude that supplemental briefing would assist this court in resolving this writ petition. Petitioners' supplemental brief due: 21 days. Real party in interest shall have 21 days from service of petitioner's brief to file and serve its responding supplemental brief. Petitioners shall have 7 days from service of real party in interest's responding brief to file and serve its reply. (SC)


01/26/2021Order/ProceduralFiled Corrected Order Directing Supplemental Briefing. We conclude that supplemental briefing would assist this court in resolving this writ petition. Petitioners' supplemental brief due: 21 days. Real party in interest shall have 21 days from service of petitioner's brief to file and serve its responding supplemental brief. Petitioners shall have 7 days from service of real party in interest's responding brief to file and serve its reply. fn1 [Justice Ron Parraguirre and Justice Kristina Pickering did not participate in the decision in this matter] (SC)21-02343




02/16/2021BriefFiled Petitioners' Endo Pharmaceuticals Inc. and Endo Health Solutions Inc.'s Supplemental Brief in Support of Petition for Writ of Mandamus. (SC)21-04571




03/08/2021BriefFiled Real Party in Interest City of Reno's Response to Petitioners' Supplemental Brief in Support of Petition for Writ of Mandamus. (SC)21-06746




03/15/2021BriefFiled Petitioners' Endo Pharmaceuticals Inc. and Endo Health Solutions Inc.'s Supplemental Reply Brief in Support of Petition for Writ of Mandamus. (SC)21-07514




07/29/2021Opinion/DispositionalFiled Authored Opinion. "Petition granted in part and denied in part." Before the Court En Banc. Author: Hardesty, C.J. Majority: Hardesty/Stiglich/Cadish/Silver/Herndon. 137 Nev. Adv. Opn. No. 39. fn1 [The Honorable Ron Parraguirre and the Honorable Kristina Pickering, Justices, did not participate in the decision of this matter.] En Banc. (SC).21-21976




07/29/2021WritIssued Writ with letter. Original and one copy of writ and one copy of the opinion mailed to Attorney Pat Lundvall for service upon Judge Barry L. Breslow. (SC)21-21997




07/30/2021Notice/IncomingFiled Certificate of Service (Opinion and Writ of Mandamus). (SC)21-22125




08/04/2021WritFiled Returned Writ. Original Writ returned. Served on Judge Barry L. Breslow on July 30, 2021. (SC)21-22644




08/25/2021RemittiturIssued Notice in Lieu of Remittitur. (SC)21-24761




08/25/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View